Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Aaron Lamon Muse, Appellant                          Appeal from the 402nd Judicial District
                                                     Court of Wood County, Texas (Tr. Ct. No.
No. 06-14-00077-CR        v.                         20,589-2009). Opinion delivered by Chief
                                                     Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                         Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We note that the appellant, Aaron Lamon Muse, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                     RENDERED JUNE 3, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk